Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed by 8/12/2021 have been considered.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 7, paragraph 3 - page 12, line 3 of the Remarks, filed 8/12/2021, with respect to claims 1-9, 12-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 1-9, 12-20 and 35 U.S.C. 103 rejection of claim 10 as set forth in the previous Office action have been withdrawn.  However, upon further consideration, claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (see details below).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

As described in paragraph [0060] of the specification of the instant application, computer-readable storage media can be implemented in connection with any method or technology for storage of information such as computer-readable instructions, program modules, structured data, or unstructured data.  Therefore, in claim 17, “a machine-readable storage medium” can be interpreted, in the broadest reasonable interpretation, as a transmission media that takes the transitory form of signals, acoustic, carrier or light waves, such as those generated during radio wave and infrared data communications.  Transmission/Storage media that cover “signals, light waves, radio waves, or carrier waves” are not a manufacture within the meaning of 101, and electrical connections, optical coaxial cables, copper wire and fiber optics fibers, on which the instructions are still unavailable to the processor. In such embodiments, the instructions are still unable to act as a computer component and have its functionality realized. Thus, claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are non-statutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Thus, this embodiment is non-statutory. 
In view of the above analysis, claim 17 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category. 
Claims 18-20 are also rejected since they are dependent upon the rejected base claim 17 as set forth above. 

Allowable Subject Matter
Claims 1-16 are allowed.
Claims 17-20 would be allowable if the 35 U.S.C. 101 rejection of claims 17-20 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 1, a device, comprising:
“determining a first network edge cloud path parameter for a first network edge cloud path between a user device and a first edge device supporting a first network edge cloud instance, wherein the first edge device is operated by a network provider and is proximate to a core network device that is also operated by the network provider, wherein operation of the first network edge cloud instance is based on instructions received via a network device associated with a network provider identity corresponding to the network provider, and wherein the operation of the first network edge cloud instance enables control over performance of the first network edge cloud instance” in combination with other recited elements in claim 1.

In claim 12, a method, comprising:
	“receiving, by a system comprising a processor, a first network edge cloud path metric for a first network edge cloud path between a user device and a first edge device supporting a first network edge cloud instance, wherein the first edge device is proximate to a core network device, and wherein operator input associated with a network provider entity directly enables 

In claim 17, “determining a first performance of at least a portion of a first network edge cloud path between a user device and a first edge device supporting a first network edge cloud instance, wherein the first edge device is proximate to a core network device, wherein the processor is comprised in the core network device, wherein operational control of the first network edge cloud instance is based on operator input received via the core network device, and wherein the operator input is associated with a network provider identity of a network comprising the core network device and the first edge device: in combination with other recited elements in claim 17.
.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471